Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 1 of 66




                                                                 DA01225
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 2 of 66




                                                                 DA01226
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 3 of 66




                                                                 DA01227
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 4 of 66




                                                                 DA01228
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 5 of 66




         EXHIBIT 57




                                                                 DA01229
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 6 of 66




                                                                 DA01230
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 7 of 66




                                                                 DA01231
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 8 of 66




                                                                 DA01232
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 9 of 66




                                                                 DA01233
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 10 of 66




                                                                  DA01234
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 11 of 66




                                                                  DA01235
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 12 of 66




                                                                  DA01236
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 13 of 66




                                                                  DA01237
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 14 of 66




                                                                  DA01238
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 15 of 66




                                                                  DA01239
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 16 of 66




                                                                  DA01240
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 17 of 66




                                                                  DA01241
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 18 of 66




                                                                  DA01242
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 19 of 66




                                                                  DA01243
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 20 of 66




                                                                  DA01244
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 21 of 66




                                                                  DA01245
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 22 of 66




                                                                  DA01246
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 23 of 66




                                                                  DA01247
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 24 of 66




                                                                  DA01248
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 25 of 66




                                                                  DA01249
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 26 of 66




                                                                  DA01250
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 27 of 66




                                                                  DA01251
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 28 of 66




                                                                  DA01252
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 29 of 66




                                                                  DA01253
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 30 of 66




                                                                  DA01254
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 31 of 66




                                                                  DA01255
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 32 of 66




                                                                  DA01256
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 33 of 66




                                                                  DA01257
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 34 of 66




                                                                  DA01258
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 35 of 66




                                                                  DA01259
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 36 of 66




                                                                  DA01260
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 37 of 66




                                                                  DA01261
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 38 of 66




                                                                  DA01262
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 39 of 66




                                                                  DA01263
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 40 of 66




          EXHIBIT 58




                                                                  DA01264
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 41 of 66




                                                                  DA01265
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 42 of 66




                                                                  DA01266
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 43 of 66




          EXHIBIT 59




                                                                  DA01267
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 44 of 66




                                                                  DA01268
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 45 of 66




                                                                  DA01269
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 46 of 66




          EXHIBIT 60




                                                                  DA01270
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 47 of 66




                                                                  DA01271
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 48 of 66




                                                                  DA01272
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 49 of 66




                                                                  DA01273
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 50 of 66




                                                                  DA01274
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 51 of 66




                                                                  DA01275
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 52 of 66




                                                                  DA01276
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 53 of 66




                                                                  DA01277
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 54 of 66




                                                                  DA01278
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 55 of 66




                                                                  DA01279
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 56 of 66




                                                                  DA01280
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 57 of 66




                                                                  DA01281
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 58 of 66




                                                                  DA01282
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 59 of 66




                                                                  DA01283
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 60 of 66




                                                                  DA01284
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 61 of 66




                                                                  DA01285
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 62 of 66




                                                                  DA01286
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 63 of 66




                                                                  DA01287
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 64 of 66




                                                                  DA01288
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 65 of 66




                                                                  DA01289
Case 19-11781-LSS   Doc 372-19   Filed 12/05/19   Page 66 of 66




                                                                  DA01290
